Citation Nr: 0008161	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-33 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for shell 
fragment wound (SFW) scars of the right hand, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for SFW scars of the right lower arm.

3.  Entitlement to an increased (compensable) disability 
rating for SFW scars of the right thigh.

4.  Entitlement to an increased (compensable) disability 
rating for SFW scars of the right calf.

5.  Entitlement to an increased (compensable) disability 
rating for SFW scars of the right chest wall.


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

The Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO), granted service connection and assigned 
a solitary noncompensable disability rating for SFW scars of 
the right lower arm, right thigh and right chest wall in a 
June 1970 rating decision.  By rating decision issued in 
February 1993, the Montgomery, Alabama VARO granted an 
increased rating and assigned a solitary 10 percent for SFW 
scars of the right lower arm, right thigh and calf, and right 
chest wall from December 16, 1992.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Montgomery VARO, which denied entitlement to service 
connection for arthritis of the right lower extremity and an 
increased rating for SFW scars of the right lower arm, right 
thigh and calf, and right chest wall.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in October 1997.  The RO received his substantive 
appeal in November 1997.

By decision issued in December 1998, the Board denied 
entitlement to service connection for arthritis of the right 
lower extremity.  However, the veteran's increased rating 
claims were remanded to the RO for additional evidentiary 
development.

During the pendency, the veteran's claims folder was 
permanently transferred to the Atlanta, Georgia VARO as he 
had moved into that jurisdiction.  In addition, the veteran 
appointed 'The American Legion' as his accredited 
representative.

By rating decision issued in August 1999, the Atlanta VARO 
denied entitlement to an overall disability rating in excess 
of 10 percent.  The RO found that of the SFW scars of the 
right lower arm, right thigh and calf, and right chest wall 
only those in the right digit minimi metacarpal have been 
noted to be tender on examination.  As VA's Schedule for 
Rating Disabilities requires that scars only be rated on 
limitation of function of the part affected, the RO clarified 
that the veteran's underlying residuals consist of: (1) SFW 
scars of the right hand, evaluated as 10 percent disabling; 
(2) SFW scars of the right lower arm, evaluated as 
noncompensable; (3) SFW scars of the right thigh, evaluated 
as noncompensable; (4) SFW scars of the right calf, evaluated 
as noncompensable; AND (5) SFW scars of the right chest wall, 
evaluated as noncompensable.

Consistent with the aforementioned findings of the Atlanta 
VARO, the Board has restyled the 'original' increased rating 
issues presented on appeal.


FINDINGS OF FACT

1.  The veteran's SFW scars of the right hand, as shown by 
recent VA examination, are primarily manifested by tenderness 
in the right digit minimi metacarpal area.  

2.  The veteran's remaining SFW scars, as also shown by 
recent VA examination, were not poorly nourished, with 
repeated ulceration; tender and painful; or otherwise 
productive of functional limitation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for SFW scar of the right hand are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.20, 
Diagnostic Codes 7803-05 (1999).

2.  The schedular criteria for increased (compensable) 
disability ratings for SFW scars of the right lower arm, the 
right thigh, the right calf, and the right chest wall are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
3.321, Part 4, including §§ 4.1, 4.2, 4.20, Diagnostic Codes 
7803-05 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to increased ratings for 
his SFW scars of the right hand, the right lower arm, the 
right thigh, the right calf, and the right chest wall are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  Claims that conditions have 
become more severe are well grounded where the conditions 
were previously service-connected and rated, and the claimant 
subsequently asserts that higher ratings are justified due to 
an increase in severity since the original ratings.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

According to 38 C.F.R. Part 4, Diagnostic Code 7805 (1999), 
scars are to be rated based upon the limitation of function 
of the affected part.  In the case of superficial scars a 10 
percent disability evaluation is warranted for those that are 
poorly nourished with repeated ulceration, 38 C.F.R. Part 4, 
Code 7803 (1999), or which are tender and painful on 
objective demonstration, 38 C.F.R. Part 4, Code 7804 (1999).  
Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

In the instant case, the veteran was afforded a VA fee-basis 
examination in July 1999.  On physical examination, it was 
noted that the veteran had multiple minute SFW scars of the 
past years and that they had blended into the integument and 
were not noticeable on inspection.  On his right forearm, he 
had (8) 0.5 to 2.0 centimeter by 3.0 centimeter 
(nummular/linear/stellate) scars.  On his right hand, he had 
(4) 1.0 to 2.5 centimeter (nummular/stellate) scars.  On his 
right calf, he had (2) 0.5 to 1.0 centimeter (nummular) 
scars.  On his right thigh, he had (10) 1.0 to 3.0 by 5.0 
centimeter (nummular/linear/stellate) scars.  On his chest 
(mid Sternum), he had (1) 1.5 centimeter (linear) scar.  The 
examiner noted that there was tenderness of the right digit 
minimi metacarpal area only.  On palpation, all other sites 
were noted to be non-tender.  There was no adherence of any 
of the scars.  They had a smooth firm texture, with no 
ulcerations noted.  The scars in the right thigh area were 
slightly depressed, but all other scars were level.  There 
was no underlying tissue loss, inflammation, edema or keloid 
formation.  All scars were slightly lighter than the 
surrounding integument.  There was no disfigurement.  None of 
the lesions were burn scars, and no limitation was noted.  
The diagnosis was SFW scars (due to Rocket Pellet Grenade).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's increased rating claims.  
Although the veteran was seen with tenderness of the right 
digit minimi metacarpal area, there was no objective medical 
evidence of limitation of the right hand.  Therefore, no more 
than the maximum 10 percent rating under Diagnostic Code 7804 
is warranted for the veteran's SFW scars of the right hand.  
As to the veteran's remaining SFW scars, it is noted that the 
July 1999 VA fee-basis examination report does not reflect 
findings of a tender, painful, or poorly nourished scar or of 
associated limitation on function of an affected part such 
that a compensable rating under Diagnostic Codes 7803, 7804 
or 7805 is justified.  As the Board knows of no other basis 
which would provide the veteran with higher schedular 
evaluations, his claims for increased disability ratings for 
SFW scars of the right hand, the right lower arm, the right 
thigh, the right calf, and the right chest wall are denied.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that any of the 
veteran's SFW scars present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

The claims of entitlement to increased disability ratings for 
SFW scars of the right hand, the right lower arm, the right 
thigh, the right calf, and the right chest wall are denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

